In re Roland, George Stanley III;— Plaintiff; Applying for Supervisory and/or *587Remedial Writs, Parish of Caddo; 1st Judicial District Court Div. G, Nos. 217,036, 187,196, 217,036; to the Court of Appeal, Second Circuit, No(s). 38369-KH, 38397-KH.
Writ granted in part; otherwise denied; case remanded. The district court is ordered to appoint counsel for relator and hold a hearing at which it will determine whether trial counsel rendered ineffective assistance by failing to request that the trial court instruct the jury to include criminal trespass as a responsive verdict. See State v. Simmons, 01-293, pp. 6-7 (La.5/14/02), 817 So.2d 16, 21; State v. Hernandez, 02-340 (La.App. 5th Cir.7/30/02), 824 So.2d 529. In all other respects, the application is denied.
TRAYLOR, J., would deny the writ.